MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-13-00585-CV

Dennis D. Shaver, Appellant         Appealed from the County Court at Law
                                    of Waller County. (Tr. Ct. No. C12-
v.                                  102). Memorandum opinion delivered
                                    by Justice Christopher.        Justices
Wells Fargo Bank, NA as Trustee for
NCMT 2008-1, Appellee               Jamison and McCally also participating.

TO THE COUNTY COURT OF WALLER COUNTY, GREETINGS:

      Before our Court of Appeals on July 1, 2014, the cause upon appeal to revise
or reverse your judgment was determined. Our Court of Appeals made its order in
these words:

       This cause, an appeal from the judgment signed March 21, 2013 in favor of
appellee Wells Fargo Bank, NA as Trustee for NCMT 2008-1, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.
       We order appellant Dennis D. Shaver to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 26,
2015.